Opinion by
Mr. Justice Green,
In the opinion we have, just filed in the case of Brown Bros. & Co. v. Billington, No. 247, Jan. Term, 1894, [reported above, page 76,] we have expressed at length the reasons why, upon the facts of the case, we regarded the transaction there in question as a bailment and not as a sale. In the present case the facts are substantially of the same character. Fisher never had any ownership of the cement, never paid anything for it, was not the consignee and did not have the bill of lading. The only right he did have to take the cement iii charge and to sell *109it was derived entirely from the contract with Monjo, who had paid the whole of the purchase- money. . By that contract he was to act merely as a selling agent for Monjo, and pay the proceeds of the sales to him. It was a bailment for sale only, and in no event was Fisher to become the owner of the cement. Upon these considerations, and for the reasons more fully expressed in the opinion in the case of Brown Bros. v. Billington we détermine this contention in the same manner and reverse the judgment of the court below.
Judgment reversed and new venire awarded.